Justice NEHRING,
opinion of the Court:
INTRODUCTION
1 1 In this case, we review the Utah State Tax Commission's decision to deny Ivory Homes' refund request for sales tax it paid on expenses associated with concrete products that were delivered to various locations throughout Utah. We conclude that the Commission did not erroneously receive, collect, or compute any tax or overpayment that would entitle Ivory Homes to a refund under Utah Code section 59-12-110(2). We therefore affirm the Commission's decision.
BACKGROUND
12 From July 2005 to August 2008, Ivory Homes purchased various concrete products from Jack B. Parson Companies (Parson). When Parson delivered the products, it provided an invoice that charged a single sales price without indicating any separate delivery charges. Parson calculated sales tax on that price, and Ivory Homes paid the sales tax as invoiced.
13 In 2008, Ivory Homes hired an independent consulting firm, Profit Recovery Solutions, to examine its business practices and tax Hability. Through this relationship, Ivory Homes discovered that if it had structured its transactions differently with Parson and bargained for separate and independent delivery charges, the charges would not be taxable. Specifically, it realized that delivery charges are not taxable under Utah law "if separately stated on an invoice, bill of sale, or similar document provided to the purchaser." 1 With this information in hand, Ivory Homes approached Parson and asked whether Parson factored delivery costs into the price of cement and how Parson accounted for such delivery expenses. When Ivory Homes discovered that Parson tracked the expense to deliver cement for each transaction in its own internal records, Ivory Homes requested documentation providing a breakdown of the various components Parson used in calculating the sales price of the cement, including such delivery expenses. Parson obliged, providing Ivory Homes with a summary spreadsheet separating the various figures Parson used to formulate a sales price in each transaction.
T4 Based on this spreadsheet, labeled "supplemental invoice," Ivory Homes filed a *754refund request under Utah Code section 59-12-110(2)(a) (the Refund Statute) 2 with the Utah Taxpayer Services Division. In its refund request, Ivory Homes characterized Parson's delivery expenses included in the purchase price as separate and independent nontaxable delivery charges. The Division denied the refund, and Ivory Homes requested a formal hearing before the Utah State Tax Commission.
[ 5 The Commission also denied the refund request. After Ivory Homes presented its evidence and called its witnesses, the Commission found that Ivory Homes "did not provide any evidence to show that the transactions at issue were for other than delivered concrete or that there was any error in the invoices as originally prepared and as originally paid." The Commission reasoned that, in this case, the best evidence of the parties' intent was the original invoices. It found that if, in fact, the parties intended separate and independent delivery charges, they would have listed them as such in the original invoices, just as they had done with separate nontaxable fuel surcharges. The Commission agreed with the Division that, as a factual matter, the intent of the parties was that "the transaction, as concluded between the parties was for delivered goods rather than for goods plus separate delivery charges." The Commission stated that "[the provisions of Utah law allowing for the correction of errors do not allow the Taxpayer to change completed transactions for delivered goods into sales of goods plus delivery charges." Instead, the original invoices reflected transactions that contained no delivery charges-just as the parties intended at the time. Consequently, the Commission concluded that the absence of any delivery charges rendered the entire purchase price of each transaction subject to sales tax, and no refund was warranted.
T6 Ivory Homes appeals. We have jurisdiction to review final orders of the Utah State Tax Commission under Utah Code seetion 78A-3-102(8)(e)(ii).
STANDARD OF REVIEW
17 We defer to the Tax Commission's findings of fact and review them for substantial evidence.3 We review the Commission's interpretations of law for correctness, granting them no deference.4
ANALYSIS
18 Utah Code section 59-12-102(87)(c)(ii)(B) exempts delivery charges from taxation if, and only if, there are separate delivery charges that are also documented.5 Below, the Commission found, as a factual matter, that there were no delivery charges in the original transaction. We decline to disturb this finding of fact and therefore affirm the Commission's decision that Ivory Homes is not entitled to a refund.
9 Alternatively, a plain language analysis of the Refund Statute supports affirming the Commission's decision. The Refund Statute requires that "the [Clommission erroneously receive[ 1" a tax to warrant a refund.6 This language requires the Tax Commission to fail in one of its duties when it receives the tax before the statute is triggered. Here, Ivory Homes has not alleged that the Commission erred in any way when it received the taxes at issue. Thus, we also affirm the Commission's decision to deny a refund under the plain language of the Refund Statute because the Commission did not erroneously receive the taxes paid by Ivory Homes.
110 Finally, any ambiguity in the Refund Statute must be narrowly construed against the taxpayer. Operation of the Refund Statute creates a tax credit and is a matter of legislative grace. When a statute that provides a tax concession is unclear, the *755ambiguity is construed against the taxpayer until the legislature indicates a contrary intention. Thus, to the degree it is ambiguous, we affirm the Tax Commission's narrow application of the Refund Statute and the denial of Ivory Homes' refund request.
I. SUBSTANTIAL EVIDENCE SUPPORTS THE COMMISSIONS FACTUAL FINDING THAT THERE WERE NO DELIVERY CHARGES IN THE ORIGINAL TRANSACTIONS
111 The parties' intent that no delivery charges were included in the original transaction is a finding of fact which we decline to disturb. We defer to the Commission's findings of fact and disturb them only if they are not supported by substantial evidence.7 "A decision is supported by substantial evidence if there is a 'quantum and quality of relevant evidence that is adequate to convince a reasonable mind to support a conclusion.' " 8 "On appeal from an order of an administrative agency, the appealing party ... 'bears the burden of demonstrating that the agency's factual determinations are not ... [and] supported by substantial evidence we state the facts and all legitimate inferences drawn therefrom in the light most favorable to the agency's findings.'" 9
112 Where, as here, the original written contract to a transaction is missing a term that renders the contract ambiguous,10 we allow the parties to present extrinsic evidence of their intent to clarify the ambiguity.11 We do not, however, allow the parties to change or rewrite their original agreement. Instead, the fact-finding body is charged with the responsibility to consider the extrinsic evidence to determine the intent of the parties at the moment of contracting.12 The discernment of this intent is a question of fact.13
113 At the formal hearing, Ivory Homes had the opportunity to present extrinsic evidence that there were improperly taxed delivery charges in the original transaction. Presumably, Ivory Homes offered the supplemental invoice, first, as extrinsic evidence that there were delivery charges, and second, to fulfill the requirement of Utah Code section 59-12-102(87)(c)(ii)(B) that such delivery charges be separately stated.14 After Ivory Homes presented this evidence, the Commission nevertheless found that there were, in fact, no such delivery charges. Thus, the fact that the supplemental invoice separately listed the purported charges became irrelevant. Ivory Homes has not provided an adequate argument as to why we should overturn this factual finding.
T 14 Contrary to the dissent's assertion, we express no opinion regarding a taxpayer's ability to correct errors through post-transaction documentation. However, before delivery charges can escape taxation outside of the purchase price, a party must establish that they exist. Ivory Homes attempted to do this through the presentation of its sup*756plemental invoice. The Commission had the opportunity to weigh this evidence along with any accompanying testimony. Simply stated, the Commission did not consider the supplemental invoice sufficient to establish the existence of delivery charges-a reasonable conclusion given that the invoice was created up to three years after the transactions. We have no reason to disturb this finding.
{15 The dissent dismisses the Commission's distinction between delivery charges and a seller's delivery expense factored into the purchase price. It reasons that so long as some portion of payment is dedicated to an activity that falls within the definition of delivery charges contained in Utah Code seetion 59-12-102(29),15 that portion would not be taxable.16 We agree, but that is not what occurred in this case. The fact that Parson unilaterally calculated and tracked different prices based on whether it had to transport cement to complete the sale does not convert a portion of the purchase price into a delivery charge. Instead, a delivery charge is an independently bargained-for contractual term. This is reflected by the statutory definition of "purchase price" which excludes "delivery charges" only "if separately stated on an invoice, bill of sale, or similar document provided to the purchaser." 17 Otherwise, a buyer could retroactively exempt a portion of a purchase price from taxes anytime the buyer established that the vendor incurred expenses transporting the merchandise to a designated point of sale. However, a vendor's unexpressed motive for negotiating a certain sales price does not somehow dedicate a portion of the price to that motive. Rather, as with any other contractual term, such a "dedication" requires a bilateral meeting of the minds.18 Had the parties bilateral ly "dedicated" a portion of the purchase price to delivery charges, we would have no occasion to hear this case. However, the Commission found, as a matter of fact, that the parties' original transactions never contained such a dedication of delivery charges nor were such separate charges intended. Applying the appropriate standard of review, we cannot overturn those factual findings.
1 16 Moreover, the form in which a transaction is structured often creates very different tax consequences given that our tax code is highly sensitive to such form. In Institutional Laundry, Inc. v. Utah State Tax Commission,19 we explicitly recognized the significance of the form in which taxpayers structure their transactions. In Institution, al Laundry, the Commission assessed sales tax on a wholly-owned subsidiary for laundry services it provided to its parent corporation.20 The parent corporation eventually absorbed its subsidiary, and the subsidiary became a division of the parent. As such, their transactions were no longer taxable.21 The corporation argued that the substantive transactions between the entities had not changed and therefore the prior transactions during the time frame in which the parent and subsidiary were separate legal entities should not be taxable.22 In recognizing the importance of form under our tax law, we held that, "[when a taxpayer has chosen to conduct business under a particular arrangement, it cannot disregard the consequence of that arrangement when it would otherwise be to the taxpayer's disadvantage." 23
T17 Similarly, the form in which Ivory Homes and Parson chose to arrange their transactions cannot be dismissed as inconsequential simply because Ivory Homes may now suffer an unfavorable tax consequence. *757Ivory Homes' reasons for structuring its transactions in the form in which it did are not entirely clear and may very well have been an oversight. Nonetheless, the Commission found that there was insufficient evidence that the parties intended an alternative form that would have provided separate and nontaxable delivery charges.
(18 Furthermore, the importance of form in our tax laws becomes readily apparent when examining the statute at issue. Utah Code section 59-12-102(87)(c)(M)(B) allows delivery charges to escape taxation only "if separately stated on an invoice, bill of sale, or similar document provided to the purchaser." 24 In applying the statute, the substance (delivery charges) becomes irrelevant without the form (a separate statement). We cannot minimize the formalities of our tax system. A tax scheme that disregards form is a danger not only to the taxed citizen, but to the government upon which the citizens rely to uniformly and predictably apply such a tax.
T 19 The Tax Commission found that there were no actual delivery charges in the transactions as originally intended and completed. We decline to disturb that factual finding under the appropriate "substantial evidence" standard of review.
II. THE PLAIN MEANING OF SECTION 59-12-110(2)(A) REQUIRES COMMISSION ERROR BEFORE A TAXPAYER IS ENTITLED TO A REFUND
(120 Even if there had been separate delivery charges, Ivory Homes would not be entitled to a refund because a plain language interpretation of the Refund Statute's requirement that "the [Clommission erroneously receive[ ] ... [a] tax" 25 contemplates some mistake on the part of the Commission. Ivory Homes has not alleged that the Commission made any error in receiving its payment of taxes. Therefore, Ivory Homes is not entitled to a refund.
121 When interpreting statutory language, our primary objective is to ascertain the intent of the legislature.26 To discern legislative intent, we first look to the plain language of the statute.27 "We presume that the legislature used each word advisedly and read each term according to its ordinary and accepted meaning." 28 However, "our plain language analysis is not so limited that we only inquire into individual words and subsections in isolation; our interpretation of a statute requires that each part or section be 'construed in connection with every other part or section so as to produce a harmonious whole." " 29
122 When the subsections that compose the Refund Statute are reconciled with each other and read as a whole, it becomes clear that the Statute demands that the Commission err before a taxpayer is entitled to a refund. The first three subsections of Utah Code section 59-12-110(1) impose specific duties upon the Commission in its receipt of taxes. These duties consist of (1) examining returns for apparent errors, (2) recomputing tax upon discovery of an error, and (8) ered-iting the taxpayer if there is an overpayment. The Commission must have failed in one of these duties for Ivory Homes to be entitled to a refund.
123 The opening sentence of the Refund Statute imposes a duty upon the Commission that "[als soon as practicable after a return is filed, the [CJommission shall examine the return."30 The position of this duty in the overall structure of the Refund Statute is *758significant because it sets the stage for interpreting the rest of the Statute's subsections.
24 The subsections that follow reflect a cumulative progression of duties imposed upon the Commission from the starting point at which it examines a return. Subsection 59-12-110(1)(b) states that upon such examination, "[if the [Clommission determines that the correct amount of tax ... is greater or less than the amount shown to be due on the return, the [Clommission shall recompute the tax." 31 Then, under subsection 59-12-110(1)(c), after the Commission recomputes the tax, "[ilf the amount paid exceeds the amount due, the excess, plus interest ... shall be credited or refunded to the taxpayer." 32 When viewed in this light and read as a whole, the entirety of subsection 59-12-110(1) refers only to the duties and procedure of the Commission in examining filed returns.
125 While the subsection contemplates that a taxpayer may make a typographical or computational error and preserve the right to a refund, it is operative only insofar as it imposes a duty upon the Commission to examine returns for these clerical mistakes. If the Commission were to err in its execution of that duty, it would receive the taxes in error. However, the subsection does not apply to a situation where there are no outward indicia that the taxpayer has failed to categorize and document nontaxable funds. To the degree that Ivory Homes relies on subsection 59-12-110(1) in support of its theory that taxpayer error is encompassed in the refund requirement that "the [Clommission erroneously receive[ |" taxes, that reliance is misplaced. For subsection 59-12-110(1) to be relevant here, the Commission would have had to fail in its duty to properly examine returns and/or recompute taxes. There has been no allegation that the Commission committed any such error. Therefore, subsection 59-12-110(1) simply does not apply.33
1 26 Whereas subsection (1) of the Refund Statute imposes specific duties upon the Commission, subsection (2) provides the grounds for which a refund is due. Notably, subsection (2) structurally separates taxpayer actions that would warrant a refund from the erroneous actions that, if committed by the Commission, would justify the same result. Subsection 59-12-110(2) limits taxpayer errors that create tax refunds to situations in which "a taxpayer pays a tax, penalty, or interest more than onee." 34 This clause is followed by the word "or"-'"to indicate an alternative between two different or unlike things." 35 Thereafter, the subsection shifts to errors committed by the Commission that would give rise to a refund, specifically that "the [CJommission erroneously receive[ ], collect[ ], or compute[ ] any tax.36
127 The dissent fails to apprehend the structural separation within the statute of the taxpayer and the commission actions that would create a right to a refund. Instead, it reasons that when one "erroneously receives" a telephone call, it is commonly understood that the caller, not the recipient, has commit*759ted the error.37 This analogy is unfitting because the phrase "erroneously receives" exacts a specific meaning in the context of monetary payment where there is a duty imposed. A more congruous comparison to the case presented is that of a store clerk whose job responsibilities consist of computing accurate prices at the time and point of sale. If such a clerk were to "erroneously receive" payment, it would be clear that the clerk had committed some mistake in the fulfillment of his duties. Similarly, for the Commission to have erroneously received taxes, it must have erred in respect to some obligation with which it was charged. There has been no allegation that the Commission erred, and therefore, Ivory Homes is not entitled to a refund.
128 Moreover, had the legislature intended that taxpayer error be encompassed in the phrase "the [Clommission erroneously receive[ ] ... [a] tax," it could have obviated the entire subsection by simply stating that a refund is warranted whenever "a taxpayer erroneously pays a tax." The legislature did not do so. Instead, it chose to structurally separate the taxpayer and commission actions that would justify a refund. An examination of this structure and the plain language of the statute requires that the Commission commit some error before a refund should be granted on the basis that "the [Clommission erroneously receive[d] ... (a] tax."
129 This reading of section 59-12-110(2), requiring commission error before a tax refund may be granted, is supported by our cases that interpret similar tax refund statutes. For example, in Shea v. State Tax Commission, we considered a statute that provided a tax refund if "the [Commission] through error collects any fee not required to be paid." 38 In that case, the plaintiff sought to recover diesel fuel taxes paid under a statute that was later held to be unconstitutional.39 We rejected the plaintiffs claim that the taxes were collected "through error" and held that the statute only authorized a refund for "collections which the officials could themselves have determined at the time of collection that they should not collect." 40 Similarly, in CIG Exploration v. Utah State Tax Commission, we addressed whether the plaintiff was entitled to a refund of ad valorem taxes under a statute that provided a refund for "[aluy taxes ... erroneously or illegally collected." 41 We held that "the term 'erroneously or illegally collected' does not include ad valorem taxes paid on the basis of a valuation which was correct as of the time it was made but which is later alleged to have been erroneous due to factors not existing at the time of the valuation." 42 Finally, in Woodbury Amsowrce v. Salt Lake County, we considered a statute that required a refund of "[alny taxes ... erroneously or illegally collected." 43 We held that the error "must be of a type that is readily apparent from county records." 44
1 30 These cases make clear that a taxpayer is entitled to a refund under section 59-12-110(2) only if the Commission fails in its duty to examine filed returns or commits some other error at the time the Commission "receives, collects, or computes ... any tax." Because the Commission has made no such error, Ivory Homes is not entitled to a refund.
III, TAX REFUND STATUTES ARE SUBJECT TO STRICT CONSTRUCTION
131 To the extent that the plain language is not clear, we construe the Refund Statute narrowly against the taxpayer. We generally construe tax imposition stat*760utes liberally in favor of the taxpayer.45 But the Refund Statute imposes no tax. Instead, the Refund Statute provides a tax credit.46 Similar to deductions and exemptions, such credits are matters of legislative grace and should be construed in favor of the taxing entity where legislative intent is not clear.47
132 The Alabama Court of Civil Appeals has explained the demand for narrowly construing credit and refund statutes, stating:
It is well settled that the right to reclaim money voluntarily paid to the state ... as taxes, is a creature of legislative grace. Like tax exemptions, tax refunds are to be construed in favor of the taxing authority. The right of taxation is essential to the existence of all governments, and it is never to be presumed that this right is abandoned or surrendered unless it clearly appears that such was the intention.48
133 The dissent contends that the plain meaning of the phrase "the [Clommission erroneously receives ... any tax" encompasses circumstances in which the taxpayer that erroneously pays a tax even though such error would be unapparent to the Commission.49 If in fact the dissent's interpretation is reasonable, at most it exemplifies the statute's ambiguity given that the phrase can reasonably be interpreted as requiring commission error in its receipt of the tax. Faced with choosing between these two interpretations, we must resort to the narrower interpretation based on the canon of construction applied to other tax concessions granted through legislative grace. Thus, any ambiguity in the phrase "the [CJommission erroneously receives" must be resolved against the taxpayer and in favor of the Commission. As a result, we hold that the Commission must err in one of its statutorily imposed duties for it to "erroneously receive[ ] ... [a] tax" under the Refund Statute, and Ivory Homes is not entitled to a tax refund.
CONCLUSION
34 Under a substantial evidence standard of review, we decline to disturb the Commission's findings of fact that the parties did not intend delivery charges in their original transactions.
485 Alternatively, a plain language interpretation of the Refund Statute requires that the Tax Commission commit some error in its receipt of taxes before a taxpayer is entitled to a refund. The Refund Statute does not impose a tax but rather provides tax relief and is a matter of legislative grace. Such statutes are subject to strict construction and any ambiguity must be resolved in favor of the Tax Commission. Accordingly, we affirm the Tax Commission's decision that it did not erroneously receive any tax, and Ivory Homes is not entitled to a tax refund.
136 Chief Justice DURHAM and Justice PARRISH concur in Justice NEHRING's opinion.

. Urax Cope Ann. § 59-12-102(87)(c)(ii)(B) (Supp. 2011). This section has been renumbered numerous times since Ivory Homes first paid sales tax in July 2005. Because the relevant statutory language has not changed, we cite to the current version of the statute.


. Id. § 59-12-110(2) (2008). In 2009, the Refund Statute was substantively changed. See id. § 59-12-110 (Supp.2011). Throughout this opinion, we cite to the 2008 version of the Refund Statute which governs Ivory Homes' refund requests.


. Urax Cop® Ann. § 59-1-610(1)(a) (2008).


. Id. § 59-1-610(1)(b).


. Uran Cope Ann. § 59-12-102(87)(c)(ii)(B) (Supp. 2011).


. Id. § 59-12-110(2)(a) (2008).


. Utan Cope Ann § 59-1-610(1)(a) (2008).


. Kennon v. Air Quality Bd., 2009 UT 77, ¶ 28, 270 P.3d 417, 2009 WL 4406139 (quoting Associated Gen. Contractors v. Bd. of Oil, Gas & Mining, 2001 UT 112, 121, 38 P.3d 291).


. ABCO Enters. v. Utah State Tax Comm'n, 2009 UT 36, ¶ 1 n. 1, 211 P.3d 382 (second and third alterations in original) (quoting Zissi v. State Tax Comm'n, 842 P.2d 848, 852 (Utah 1992)).


. See Daines v. Vincent, 2008 UT 51, ¶ 29, 190 P.3d 1269 (noting that ambiguity may arise where a contract is missing terms).


. WebBank v. Am. Gen. Annuity Serv. Corp., 2002 UT 88, ¶ 19, 54 P.3d 1139 ("[Ilf the language of the contract is ambiguous such that the intentions of the parties cannot be determined by the plain language of the agreement, extrinsic evidence must be looked to in order to determine the intentions of the parties." (internal quotation marks omitted)); Peterson v. Sunrider Corp., 2002 UT 43, ¶ 18, 48 P.3d 918 ("If the contract is found to be ambiguous, the court may consider extrinsic evidence of the parties' intentions.").


. WebBank, 2002 UT 88, ¶ €19, 54 P.3d 1139 ("Such ambiguity may be resolved only by the trier of fact after consideration of parol or extrinsic evidence as to the parties' intentions....").


. Id. ¶ 22 ("'When ambiguity exists, the intent of the parties becomes a question of fact.'" (quoting SME Indus., Inc. v. Thompson, Ventulett, Stainback & Assocs., Inc., 2001 UT 54, ¶ 14, 28 P.3d 669)).


. Ura Cope (Supp.2011). Amn. § 59-12-102(87)(c)@i)(B)


. " 'Delivery charge' means a charge ... by a seller of ... tangible personal property ... for preparation and delivery of the tangible personal property ... to a location designated by the purchaser." Id. § 59-12-102(29)(a).


. See infra M\ 41-43.


. Id. § 59-12-102(87)(c)(ii)(B).


. See Nielsen v. Gold's Gym, 2003 UT 37, ¶ 11, 78 P.3d 600 (" 'It is fundamental that a meeting of the minds on the integral features of an agreement is essential to the formation of a contract.'" (quoting Richard Barton Enters. v. Tsern, 928 P.2d 368, 373 (Utah 1996))).


. 706 P.2d 1066 (Utah 1985) (per curiam).


. Id. at 1067.


. Id.


. Id. at 1067-68.


. Id. at 1067.


. Utax Cope Ann. § 59-12-102(87)(c)(ii)(B).


. Urax Cope Ann. § 59-12-110(2)(a) (2008).


. LPI Servs. v. McGee, 2009 UT 41, ¶ 11, 215 P.3d 135.


. Id.


. Martinez v. Media-Paymaster Plus/Church of Jesus Christ of Latter-Day Saints, 2007 UT 42, ¶ 46, 164 P.3d 384 (internal quotation marks omitted).


. Anderson v. Bell, 2010 UT 47, ¶ 9, 234 P.3d 1147 (quoting Sill v. Hart, 2007 UT 45, ¶ 7, 162 P.3d 1099).


. Urax Cope Ann. § 59-12-110(1)(a) (emphasis added).


. Id. § 59-12-110(1)(b) (emphases added).


. Id. § 59-12-110(1)(c).


. The dissent reasons that under subsection (1)(c), "[blecause an 'overpayment' is an express basis for a refund ... Ivory Homes is entitled to a refund." See infra 149. However, the dissent misapprehends the significance of an overpayment in the Refund Statute. Section 59-12-110(2)(a) provides that a refund is due if "the [Clommission erroneously receives ... any tax .. including an overpayment." (Emphasis added). Under this language, the Refund Statute requires that the Commission receive an overpayment before any refund is due. However, it is undisputed that when the Commission received the tax submission, there was no overpayment because the purported delivery charges had not been "separately stated on an invoice, bill of sale, or similar document." See Ura Cope Ann. § 59-12~102(87)(c)(i) (Supp.2011). . Until any purported delivery charges are so "separately stated," they are taxable as part of the purchase price. Thus, at the time the Commission received the tax submission, it was not an overpayment, and the Refund Statute could not be applied on that basis.


. Uran Cope Ann. § 59-12-110(2)(a) (emphasis added).


. Wreester's Tmirp New Internationat Dictionary 1585 (1961).


. Urax Cope Ann. § 59-12-110(2)(a) (emphasis added).


. See infra % 48.


. 101 Utah 209, 120 P.2d 274, 275 (1941) (emphasis added) (internal quotation marks omitted).


. Id. at 274.


. Id. at 276.


. 897 P.2d 1214, 1215 (Utah 1995) (second alteration in original) (internal quotation marks omitted).


. Id. at 1216.


. 2003 UT 28, 19, 73 P.3d 362 (internal quotation marks omitted).


. Id. "15.


. See Cnty. Bd. of Equalization v. Utah State Tax Comm'n, 944 P.2d 370, 373-74 (Utah 1997) ("It is an established rule in the construction of tax statutes that if any doubt exists as to the meaning of the statute, our practice is to construe taxation statutes liberally in favor of the taxpayer, leaving it to the legislature to clarify an intent to be more restrictive if such intent exists." (internal quotation marks omitted)).


. See Urtau Cope Ann (2008). § 59-12-1100)(a)G)


. See MacFarlane v. Utah State Tax Comm'n, 2006 UT 25, ¶¶ 11, 19 n. 10, 134 P.3d 1116 (declining to apply strict construction because there was no ambiguity, but stating "the reason for the rule of strict statutory construction. Because tax credits and exemptions are matters of legislative grace, courts may rightly infer that the (IJegislature would not want to extend that grace too far, but rather would seek to limit its application to a select group for a specific reason." (internal quotation marks omitted)).


. State Dep't of Revenue v. Wells Fargo Fin. Acceptance Ala., Inc., 19 So.3d 892, 894 (Ala.Civ.App.2008) (alterations omitted) (internal quotation marks omitted).


. See infra % 45.